By the Court.
Section 48 of the code, as amended April 16,1867 (S. & S. 541), was as follows:
“ An action other than one of those mentioned in the first three sections of this chapter, against a corporation created by the laws of this state, may be brought in the county in which it is situated or has its principal office or place of business ; but if such corporation be an insurance company the action may be brought in the county where the loss or some part thereof *545occurred.” ¥e see no reason why the last clause of this section does not embrace life as well as fire companies. The word “ loss ” is not a word exclusively used to represent damage resulting from fire. On the same day that this section, as amended, was enacted, the legislature passed an act “ Eor the incorporation and regulation of lifeinsurance companies,” which made it the duty of the officers of the company to report annually to the auditor of the state, among other things, the amount of £‘ losses ” paid during the year, and the amount of “ losses ” unpaid. These losses are those resulting from, death, and are ordinarily denominated death losses. The language of the above section is, “ if such corporation be an insurance company the action may be brought in the county where the loss or some part thereof occurred. ” If the words “ or some part thereof” had been omitted from the statute there would be no doubt that the language giving the right to bring the action in the county where the loss occurred would cover loss by death as well as loss by fire. We, however, think the phrase “ or some part thereof, ” was not intended to restrict the meaning of the previous language, but rather to so enlarge it as to authorize an action to be brought in either county, where a part of the loss as by fire occurred in one county and a part in another.

Order accordmglry.